895 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lorene LANE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-1633.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1990.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and DOUGLAS W. HILLMAN*, District Judge.
RYAN, Circuit Judge.


1
Plaintiff Lorene Lane appeals the order of the district court granting summary judgment for defendant and affirming the denial of social security disability benefits to plaintiff.


2
After carefully examining the record, we conclude that substantial evidence supports a finding that plaintiff is not disabled.  Therefore, we affirm the district court's judgment.

I.

3
Plaintiff's application for disability benefits was denied


4
initially and upon reconsideration.  After the district


5
court remanded the case to the Secretary for consideration


6
of plaintiff's mental disorder as required by the Social


7
Security Disability Reform Act of 1984, plaintiff was again


8
found to be "not disabled."


9
Plaintiff challenges the determination that there is


10
substantial evidence to support the conclusion that she is


11
not disabled because she can perform her past relevant work.


12
She asserts that the Administrative Law Judge ("ALJ")


13
incorrectly believed "that a psychologist's report was to be


14
given less weight than that of a psychiatrist."

II.

15
Plaintiff erroneously argues that more is involved here than a resolution of conflicting medical evidence, and that it is the medical interpretations of plaintiff's symptoms that conflict.  Conflicting expert opinions are commonplace in cases of this kind.  The ALJ has the responsibility to weigh the medical evidence if conflicting medical opinions have been presented, McCann v. Califano, 621 F.2d 829 (6th Cir.1980), and to decide which opinions, if any, are supported by the evidence of record.  The ALJ did just that in this case.


16
This court has no authority to reweigh conflicting evidence.   Garner v. Heckler, 745 F.2d 383 (6th Cir.1984).  After careful examination of the record, we are satisfied that substantial evidence supports the finding that plaintiff is not disabled.


17
For the reasons given above, we AFFIRM the summary judgment in favor of defendant.



*
 The Honorable Douglas W. Hillman, United States District Judge, for the Western District of Michigan sitting by designation